COOK, Judge
(dissenting):
I disagree with my Brothers’ analysis of the impact of the perceived error and I would affirm the decision of the Court of Military Review.
Three prosecution exhibits, 14, 15 and 18, which reflect accused’s “past conduct,” were properly before the court members; each pertains to an Article 15 punishment. Additionally, during testimony on the merits, the accused acknowledged that, when he had “reported to Fort Dix,” he “was 52 days AWOL” and had been “charged . .. with 32 days excess leave.” Considering this evidence, I am satisfied that the risk of prejudice from the three inadmissible Article 15s was so minimal as to constitute harmless error under Article 59(a), Uniform Code of Military Justice, 10 U.S.C. § 859(a). Aside from that circumstance, I am convinced that the error in the admission of a separate copy of each of the other Article 15 punishments was rendered completely harmless by the appearance of the same information in the bar to reenlistment certificate that was admitted into evidence.
As the majority note, AR 27-10 lists the bar to reenlistment certificate as a personnel record qualified for use in courts-martial. Preparation of the certificate is regulated by AR 601-280 (May 1, 1968), with changes. Paragraph 1-30 (C4, March 16, 1970) prescribes the “Criteria” for identification of a person who may be found to be subject to bar. Among the telltale matters *267“often” found in the record of a likely subject are “[rjecurrent Article 15 punishments.” Id. at para. l-30c(7). The regulation expressly cautions that because a substandard individual had “been permitted to remain on active duty for a number of years,” the then commander of the individual “should not [be] deter[red] . .. from taking action under ... [the] regulation.” Id. at para. l-31a. It further directs that the certificate include appropriate “incidents of punishment under Article 15.” An executed and approved certificate must be placed in the individual’s Records Jacket as “a permanent part of the file,” subject to periodic review, and a determination to void the certificate “by the same authority that approved the certificate originally” or the “comparable commander” of the “jurisdiction” to which “the individual has moved.” Id. at paras. l-31a(4)(b), d and e.
Section I, Box 10, of the certificate provides for a statement of the subject’s record of nonjudicial punishment with indication of the offense, sentence and date. The listed punishments in the certificate admitted into evidence here as prosecution exhibit 20 include those represented, individually, by prosecution exhibits 16, 17 and 19.
Contrary to the majority’s perception of the regulation, in my opinion AR 601-280 does not direct or intend that, in deciding on issuance of a bar to reenlistment certificate, a commander must limit his inquiry into the subject’s record of Article 15 punishments to those that may be retained in his Records Jacket. The objective of the record withdrawal provision of AR 27-10 is entirely different from that of the bar to reenlistment certificate required by AR 601-280. The removal provision is designed to relieve the individual of the future consequence of past administrative measures taken against him during the first years of his adjustment to military life.* The bar to reenlistment procedure contemplates a searching review and evaluation of all past conduct of the individual to foreclose a particular future action by him, specifically, reentry into the service. In view of the objective of a certificate and the fact that AR 27-10 requires that every “original” record of an Article 15 punishment be permanently maintained as part of the individual’s Official Military Personnel File, I conclude that the certificate correctly included all previous Article 15 punishments which the accused had suffered, irrespective of whether a particular record had been removed, or was subject to removal, from the subject’s Records Jacket. I, therefore, disagree with the majority’s characterization of the commander’s consideration of accused’s past conduct that is known to be included in accused’s permanent record as a “back door” impropriety. I conclude that the presence of that evidence of past conduct in the certificate dispelled any adverse effect that the individual exhibits might otherwise have had.

 See United States v. Cohan, 20 U.S.C.M.A. 469, 472-73, 43 C.M.R. 309, 312-13 (1971).